Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is undergoing prioritized examination pilot program under Track-I.


EXAMINER’S AMENDMENT/COMMENTS
Election/Restrictions:
Claims 47-72 are pending and restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 47-59, drawn to a method of treating an infection of a subject by a coronavirus comprising administering the subject of antibody set forth in claim 47, classified in class A61K 39/00. 

Claims 60-72, drawn to a method of preventing an infection of a subject by a coronavirus comprising administering the subject of antibody set forth in claim 60, classified in class A61K 39/00. 

	Inventions I and II are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.  In this case, the inventions involve in different patient populations, which would have different designs, mode of operation and effect. Therefore, the inventions do not overlap in scopes and are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed.
During a telephone conversation with applicant representative Marcie B. Clarke on 2/15/2022, election was made without traverse to prosecute the invention of group I, claims 47-59.  Claims 60-72 are withdrawn/cancelled from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
Examiner’s Amendment:

	Claims 1-46 were previously cancelled.
Claims 60-72 are currently cancelled.
Claims 47-59 are currently allowed.

The Examiner’s Statement of Reasons for Allowance:  
	The antibody set forth in claim 47 is free of prior art and was allowed in the parent application.
  The prior art does not anticipate, teach or suggest the novel method of treating an infection a subject by coronavirus comprising administering an antibody or antigen binding fragment thereof comprising a VH (SEQ ID NO: 22302) comprising HCDR1-3 of SEQ ID Nos: 22304, 22306 and 22308 and VL (22312) comprising LCDR1-3 of SEQ ID Nos: 22314, 22316 and 22318.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement:
The information disclosure statement (s) (IDS) submitted on 9/29/2021 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LEI YAO/Primary Examiner, Art Unit 1642